DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/4/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN202862689 to Minqing in view of CN107057283 to Hongmei. 
Claims 1 and 5-7, Minqing discloses a composite comprising a first layer and a second layer attached on the first layer, wherein the first layer comprises carbon fiber and the second layer comprises resin (see entire document including the abstract). The resin is polyethylene (PE), polypropylene (PP), polyester, thermoplastic polyurethane (TPU), thermoplastic elastomer (TPE), acrylic resin, polyurethane (PU), silicone resin, polyvinyl chloride (PVC), polystyrene (PS), polyamide (PA), polyoxymethylene (POM), polycarbonate (PC), poly(methyl methacrylate) (PMMA) or thermoplastic rubber (TPR) or a combination thereof (page 3).
Minqing does not appear to mention the resin (second) layer comprising graphene or carbon nanotubes but Hongmei discloses that it is known in the art that the addition of graphene and carbon nanotubes to a resin improve interfacial bonding between carbon fibers and the resin (see entire document including [0006]). Hongmei also discloses that the carbon fiber may be present in an amount (w/w) of about 62 to 68%, the graphene may be present in an amount of about 0.01 to 0.25%, the carbon nanotubes may be present in an amount of about 0.01 to 0.25%, and the resin may be present in an amount of about 5 to 20% [0008]. Therefore, it would have been obvious to one having ordinary skill in the art to include graphene and carbon nanotubes in the resin (second) layer of Minqing, with the claimed component amounts, to provide a composite with improved interfacial bonding between the carbon fibers and the resin. 
Claim 3, the adhesive material is PMMA, polyurethane, epoxy or any modified form thereof (page 3). 
Claim 4, Hongmei discloses that the carbon fiber may be present in an amount (w/w) of about 62 to 68% [0008]. An amount of 68% is considered equivalent to an amount of about 70%. Plus, absent a showing of unexpected results from the use of 70% in comparison to 68%, it would have been obvious to one having ordinary skill in the art to include the carbon fibers in an amount of about 70% to provide a composite with improved interfacial bonding between the carbon fibers and the resin. When the claimed range and the prior art range are very similar the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties (MPEP 2144.05). See In re Peterson, 65 USPQ2d, and Titanium Metals Corp. of Amer. v. Banner, 227 USPQ 773.
Claim 8, in view of Minqing disclosing that the composite reflects biological energy such as far infrared waves generated by a human body and can resonate and activate cells (abstract), and considering that the applied prior art discloses a substantially identical composite in terms of structure and materials, the composite taught by the applied prior art can inherently reflect energy produced by vibration of water molecules within body to the body itself so as to improve human health. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 9, Minqing does not appear to specifically mention laminating two or more of the composites but it would have been obvious to one having ordinary skill in the art to laminate two of the composites motivated to provide increased function. Plus, the mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP 2144.04.
Claim 10, Minqing discloses that the composite may be attached or enclosed in a variety of articles (page 4). 
Claim 11, the article may be a patch, shoe pad, belt, bust pad, abdominal pad, neck strap, bend, tank top, vest, hat, or underwear (page 4).

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN103552325 to You in view of CN202862689 to Minqing and CN107057283 to Hongmei. 
Claims 1 and 5-7, You discloses a composite comprising a first layer and a second layer attached on the first layer, wherein the first layer comprises carbon fiber and the second layer comprises graphene, carbon nanotubes, and resin (see entire document including the abstract and [0004]-[0018]). 
You discloses the use of epoxy resin but does not appear to mention other resin materials. Minqing discloses that it is known in the art to use epoxy resin or other resins such as polyurethane (page 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the resin from any suitable resin material disclosed by Minqing, such as polyurethane, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 125 USPQ 416.
You does not appear to mention the specific weight percentages of each component but Hongmei discloses that it is known in the art to provide a composite with carbon fiber present in an amount (w/w) of about 62 to 68%, graphene be present in an amount of about 0.01 to 0.25%, carbon nanotubes be present in an amount of about 0.01 to 0.25%, and resin be present in an amount of about 5 to 20% (see entire document including [0008]). Hongmei discloses that the composite exhibits high performance with improved interface bonding between the carbon fiber and resin (abstract). Therefore, it would have been obvious to one having ordinary skill in the art to include the components of You within the claimed amounts to provide a high performance composite with improved interfacial bonding between the carbon fibers and the resin.
Claim 3, the adhesive material may be epoxy (abstract). 
Claim 4, Hongmei discloses that the carbon fiber may be present in an amount (w/w) of about 62 to 68% [0008]. An amount of 68% is considered equivalent to an amount of about 70%. Plus, absent a showing of unexpected results from the use of 70% in comparison to 68%, it would have been obvious to one having ordinary skill in the art to include the carbon fibers in an amount of about 70% to provide a composite with improved interfacial bonding between the carbon fibers and the resin. When the claimed range and the prior art range are very similar the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties (MPEP 2144.05). See In re Peterson, 65 USPQ2d, and Titanium Metals Corp. of Amer. v. Banner, 227 USPQ 773.
Claim 8, considering that the applied prior art discloses a substantially identical composite in terms of structure and materials, the composite taught by the applied prior art can inherently reflect energy produced by vibration of water molecules within body to the body itself so as to improve human health. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 9, You does not appear to specifically mention laminating two or more of the composites but it would have been obvious to one having ordinary skill in the art to laminate two of the composites motivated to provide increased function. Plus, the mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP 2144.04.
Claims 10 and 11, You does not appear to mention attaching or enclosing the article as claimed but Minqing discloses that it is known in the art for a composite to be attached or enclosed in a variety of articles as claimed (page 4). Therefore, it would have been obvious to one having ordinary skill in the art to attach or enclose the composite as claimed motivated by a desire to construct an article with advantageous properties of the composite of You. 

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
The applicant asserts that Hongmei is non-analogous art. The examiner respectfully disagrees. The current application and Hongmei are both directed to fiber reinforced resin composites (see title and [0007] of the current application and the abstract of Hongmei). Further, the current application and Hongmei are both directed to fiber reinforced resin composites comprising carbon fibers, graphene, carbon nanotubes, and resin. Although the fiber reinforced resin composites of the current application and Hongmei may mention different uses, the prior art invention is structurally similar to the claimed invention and capable of similar use. A reference is considered analogous art (passes the field of endeavor test) if the prior art invention is structurally similar to the claimed invention and capable of similar use. See In re Bigio, 381 F.3d 1320 (Fed. Cir. 2004). The patent application claimed a "hair brush" having a specific bristle configuration. The applicant disputed that the references constituted analogous art. The Board affirmed the examiner’s rejection of the claims as being obvious in view of prior art patents disclosing toothbrushes. The Board concluded that a toothbrush was in applicant’s field of endeavor because “the structural similarities between toothbrushes and small brushes for hair would have led one of ordinary skill in the art working in the specific field of hairbrushes to consider all similar brushes including toothbrushes.” On appeal, the court upheld the Board’s interpretation. The court ruled that the Board correctly set the field of the invention by consulting the structure and function of the claimed invention as perceived by one of ordinary skill in the art. See MPEP 2141.01(a).

The applicant also asserts that Hongmei requires cyanate ester resin and that the current claims exclude the presence of cyanate ester resin. Applicant’s argument is not persuasive at least because the current claims do not exclude cyanate ester resin. On the contrary, the claims are written with open (“comprising”) claim language.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant also asserts that You is non-analogous art. The examiner respectfully disagrees. Both the current application and You relate to clothing. Further, the current application and You are both directed to fiber reinforced resin composites (see title and [0007] of the current application and the abstract of You). Further still, the current application and You are both directed to fiber reinforced resin composites comprising carbon fibers, graphene, carbon nanotubes, and resin. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789